726 S.E.2d 599 (2012)
315 Ga. App. 67
PRESCOTT
v.
The STATE.
No. A11A0695.
Court of Appeals of Georgia.
March 22, 2012.
Robert Lawrence Persse, Stuart Hunter Patray, William David Hoffer, for Prescott.
*600 Richard Ashley Mallard, Keith A. McIntyre, Statesboro, for The State.
McFADDEN, Judge.
In Prescott v. State, 309 Ga.App. 541, 710 S.E.2d 672 (2011), we reversed Richard Jerome Prescott's child molestation conviction. In Division (1) of the opinion, we held that competent testimony proved the victim's age, but in Division (2), we held that the state failed to prove venue. The Supreme Court granted certiorari and, in State v. Prescott, 290 Ga. 528, 722 S.E.2d 738 (2012), reversed our judgment, holding that the evidence, albeit circumstantial, was sufficient to prove venue beyond a reasonable doubt. Therefore, Division (2) of our opinion and our judgment in Prescott v. State, 309 Ga.App. 541, 710 S.E.2d 672 (2011), is vacated, the judgment of the Supreme Court is made the judgment of this court, and Prescott's conviction is affirmed.
Judgment affirmed.
PHIPPS, P.J., and ANDREWS, J., concur.